DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 5-9 and 12-20 are withdrawn from consideration as directed to a non-unelected invention.  Claims 1-4 and 10-11 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant's arguments filed 04/06/2020 have been fully considered but they are moot in view of the amendments.  A new rejection has been submitted below to reflect the new limitations.
Regarding the rejection of Claim 1 under 35 USC 112(b), Applicant’s argues “the term ‘substantially’ does not render the claim indefinite because a person of ordinary skill in the art would appreciate that the distal portion would not need to be precisely parallel to the elongate tube to achieve a forward view through the distal end” and .”… a person of ordinary skill in the art would recognize that once the distal portion was set at too high an angle, the scope would no longer provide a view through the distal portion, and this would not be considered "substantially parallel.”  Examiner does not find the remarks persuasive.  The specification does not provide a clear understanding of when the distal viewing end of the at least one accessory channel is substantially parallel to maintained.

EXAMINER’S NOTE
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s).  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (US PG PUB 2008/0287961; hereinafter “Miyamoto”).
As to Claim 1, Miyamoto discloses a scope system (Fig. 19), comprising: 
an elongate tube (e.g., 3, paragraph [0126], [0127], Fig. 19) comprising a lumen extending therethrough, the elongate tube further comprising a distal portion (e.g., 5, paragraph [0126], Fig. 19) terminating in a distal-most end (e.g., end of 5, Fig. 19); and 
(e.g., 20, Figs. 21, 22 and bolded in annotated Figs. 21 and 22 below) extending from a proximal end to a distal end and comprising an accessory lumen extending therethrough (e.g., 21 a, paragraph [0132]; lumen within accessory channel, Figs. 21, 22), the at least one accessory channel movably disposed at least partially within the lumen of the elongate tube (e.g., Figs. 21, 22, paragraphs [0131] and [0136] - [0140]), the at least one accessory channel comprising a distal section terminating in a distal viewing end, the at least one accessory channel further comprising a forward-viewing configuration and a side-viewing configuration (e.g., Figs. 21, 22);
wherein the distal viewing end of the at least one accessory channel is rotatably coupled to the distal end portion of the elongate tube (Figs. 21, 22);
the distal portion defining a side opening having a length and providing access from the lumen to a point external the elongate tube, the side opening being spaced proximally of the distal-most end of the distal portion, the distal portion comprising a pin (e.g., 25, paragraph [0131], Figs. 21, 22) defining a pivot point about which the at least one accessory channel is configured to rotate (e.g., paragraph [0131]), the pin being disposed within the length of the side opening in a longitudinal dimension (e.g., Figs. 21-22);
wherein the distal viewing end of the at least one accessory channel is disposed within the distal portion of the elongate tube in both the forward-viewing configuration and the side-viewing configuration (e.g., Fig. 21, 22, paragraph [0009], [0138]);

wherein, when in the forward-viewing configuration, the distal viewing end of the at least one accessory channel is substantially parallel to the distal portion of the elongate tube (e.g., Fig. 21); and
wherein, when in the side-viewing configurations the distal viewing end of the at least one accessory channel is disposed at an angle relative to the distal portion of the elongate tube (e.g., Fig. 22).

    PNG
    media_image1.png
    305
    971
    media_image1.png
    Greyscale

As to Claim 2, Miyamoto discloses the scope system of Claim 1, as discussed above.
Miyamoto further discloses wherein: movement of a proximal portion of the at least one accessory channel in a distal direction relative to the elongate tube moves the at least one accessory channel from the forward-viewing configuration to the side-viewing configuration (e.g., Figs. 21, 22, paragraph [0137], [0138).  
As to Claim 3, Miyamoto discloses the scope system of Claim 2, as discussed above.
Miyamoto further discloses wherein: movement of the proximal portion of the at least one accessory channel in a proximal direction relative to the elongate tube moves the at least one accessory channel from the side-viewing configuration to the forward-viewing configuration (e.g., Figs. 21, 22, paragraph [0137], [0138]).
As to Claim 4, Miyamoto discloses the scope system of Claim 1, as discussed above.
Miyamoto further discloses wherein: during movement of the at least one accessory channel between the forward viewing configuration and the side-viewing configuration, the at least one accessory channel rotates about the pivot point (e.g., Figs. 21, 22, paragraph [0136]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US PG PUB 2008/0287961; hereinafter “Miyamoto”).
As to Claim 10, Miyamoto discloses the scope system of Claim 1, as discussed above.
Miyamoto teaches first and second accessory channels (e.g., Fig. 39-42, paragraph [0193]).  The first embodiment of Miyamoto modified by the fifth embodiment to have first and second accessory channels, each with their own lifting table teaches wherein: the at least one accessory channel comprises a first accessory channel and a second accessory channel, wherein the first accessory channel is movable between the forward-viewing configuration and the side-viewing configuration independent from the second accessory channel.
It would have been prima facie obvious to one having ordinary skill in the art to provide an additional accessory channel as taught by the different embodiment of Miyamoto for the advantage of being able to perform routine operations in the duodenum using more than one tool and having flexibility therewith in the complicated anatomical space and because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
As to Claim 11, Miyamoto discloses the scope system of Claim 10, as discussed above.
Miyamoto further discloses wherein: the first accessory channel moves between the forward-viewing configuration and side-viewing configuration in a different plane from where the second accessory channel moves between the forward-viewing configuration and the side-viewing configuration (the claim limitation is met when separate endoscopes are inserted into the lumen and made to project from either the side opening or the distal opening and the pivot angle of the distal end mechanics are at a different angles).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary, Alexandra Newton, can be reached on 571-272-4963.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carry can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795